DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

1.    	The present application is being examined under the pre-AIA  first to invent provisions.

Status of the Claims


Claims 1-23 are presented for examination. Applicant filed a reply for non-final Office action on 01/28/2022 amending independent claims 1, 11, and 20. In light of Applicant’s amendments, Examiner has withdrawn the previous § 101 rejection. Examiner has, however, established a new § 101 rejection for claims 1-23 in the instant Office action. Since the new § 101 rejection is necessitated by Applicant’s amendment of independent claims 1, 11, and 20, the instant rejection of claims 1-23 is FINAL rejection of the claims.  

Examiner’s Remarks
 
Examiner withdrew the prior art rejection of the instant claims based on the Patent Trial and Appeal Board (PTAB) decision dated 08/21/2018 where the PTAB decided that the prior art of record Erikson (2007/0228153 A1) failed to teach the limitation “wherein the reception, decision, and response processors interface with each other to coincidentally receive a user request, determine approval of the request, create a transaction credit account, and distribute the approved transaction credit to a user or third party.” The PTAB 






Response to Applicant’s Arguments
 
Applicant argues that instant claims do not recite an abstract idea (Applicant’s Remarks: pages 14-19); that instant claims integrate the alleged abstract idea into a practical applications (Applicant’s Remarks: pages 19-31); and that instant claims include specific limitation other than what is well-understood, routine and conventional in the field (Applicant’s Remarks: pages 31-40). Examiner respectfully disagrees. Applicant is not providing a technological solution to a technological problem, but instead is solving a business problem. For example, computer processors executing one or more sets of instructions is what computer processors do as their normal operations and similarly APIs facilitate interactions with a user. There is simply nothing special about these functions, and the claimed processors are general-purpose processors as well as the API is performing its usual functions. Applicant has made some amendments to the claims after the PTAB affirmed the § 101 rejection in decision dated 08/21/2018. None of the amendment, however, have changed the claims in such a manner that renders them patent eligible under § 101. For example, the current amendment to independent claims 1, 11, and 20 (“wherein the customer may be authenticated by its phone number, address, purchase history, or combinations thereof”) provides no technological solution to a problem; it only offers a possibility of a solution as the customer may be authenticated. And, even if the 

Claim Rejections - 35 USC § 101





35 U.S.C. § 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-23 are rejected under 35 U.S.C. § 101 because they are directed to non-statutory subject matter. The rationale for this finding is explained below.  







The Supreme Court in Mayo laid out a framework for determining whether an applicant is seeking to patent a judicial exception itself or a patent-eligible application of the judicial exception. See Alice Corp., 134 S. Ct. at 2355,110 USPQ2d at 1981 (citing Mayo, 566 U.S. 66, 101 USPQ2d 1961). This framework, which is referred to as the Mayo test or the Alice/Mayo test (“the test”), is described in detail in Manual of Patent Examining Procedure (”MPEP”) (see MPEP § 2106(III) for further guidance). The step 1 of the test: It need to be determined whether the claims are directed to a patent eligible (i.e., statutory) subject matter under 35 USC § 101. Step 2A of the test: If the claims are found to be directed to a statutory subject matter, the next step is to determine whether the claims are directed to a judicial exception i.e., law of nature, natural phenomenon, and abstract idea (Prong 1). If the claims are found to be directed to an abstract idea, it needs to be determined whether the claims recite additional elements that integrate the judicial exception into a practical Step 2B of the test: If the claims are directed to a judicial exception, the next and final step is to determine whether the claims recite additional elements that amount to significantly more than the judicial exception.

Step 1 of the Test: 
When considering subject matter eligibility under 35 USC § 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter. Here, the claimed invention of claims 1-10 and 21 is a system and, thus, one of the statutory categories of invention. Further, the claimed invention of claims 11-19 and 22 is a series of steps, which is method (i.e., a process), which is also one of the statutory categories of invention. Still further, the claimed invention of claims 20 and 23 is a computer storage which is also one of the statutory categories of invention. 
Conclusion of Step 1 Analysis: Therefore, claims 1-23 are statutory under 35 USC § 101 in view of step 1 of the test.

Step 2A of the Test: 
Prong 1: Claims 1-23, however, recite an abstract idea of providing a transaction credit. The creation of a system, method, and computer readable medium providing a transaction credit as recited in the independent claims 1, 11, and 20, belongs to certain methods of organizing human activity (i.e., commercial interactions – sales activities) that are found by the courts to be abstract ideas. The limitations in independent claims 1, 11, and 20, which sets forth or describes the recited abstract idea, are: “determining to approve the 
Prong 2: In addition to abstract steps recited above in Prong 1, independent claims 1, 11, and 20, recite additional limitations: “the computer system comprising a reception processor, a decision processor, a response processor, and one or more sets of instructions encoded on a non-transitory computer-readable medium” (claims 1 and 11), “a non-transitory computer-readable medium containing one or more sets of encoded instructions which, when executed by a computer system's computer processors, the computer system comprising a reception processor, a decision processor, a response processor” (claim 20), “an application programming interface” (claims 1, 11, and 20), “an accessible resource encoded in the non-transitory computer-readable medium to interface with the reception processor, the decision processor, and the response processor of the system” (claims 1, 11, and 20), and “the reception, decision, and response processors interfacing with each other” (claims 1, 11, and 20). These additional elements are recited at a high level of generality (i.e., as a generic processor performing a generic computer functions) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Further, the combination of these additional elements is no more than mere instructions to apply the exception using a generic device. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Also, “receiving a transaction credit request from a customer, wherein the customer may be authenticated by its phone number, address, purchase history, or combinations thereof, [and] wherein the transaction credit request is an activation or redemption see MPEP § 2106.05(a)), nor do they integrate the abstract idea into a practical application under MPEP § 2106.05(b) (particular machine); MPEP § 2106.05(c) (particular transformations); or MPEP § 2106.05(e) (other meaningful limitations).  
Conclusion of Step 2A Analysis: Therefore, independent claims 1, 11, and 20, are non-statutory under 35 USC § 101 in view of step 2A of the test. 	










Step 2B of the Test: The additional elements of independent claims 1, 11, and 20, (see above under Step 2A – Prong 2) are well-understood, routine, and conventional elements that amount to no more than implementing the abstract idea with a computerized system. Applicant’s Specification describes these additional elements in following terms.
[0052] Turning now to FIG. 1, an embodiment of a system 100 for accepting at least one request 102 for determining approval of and distributing at least one transaction credit (TC) and/or at least one alternate message 136 is disclosed. An alternate message may include a distribution that is not a TC, or that is a rejection or an error message(s) related to a request, as well as messages supplementary or complimentary to distributing a TC, such as but 

[0053] Each processor 106-112 and each application 116-124 of the system 100 as embodied by FIG. 1 is capable to interface with any other processor or application of the system to coincidentally receive a user request, create a customer account, issue a user token verify sufficient prepayment or account credit line for requested a TC, approve and distribute a TC, and notification of same, to at least one user or third party. The processors 108-112 and applications 116-124 of the disclosed system 100 may be directly adjacent and physically connected in any manner known in the art, such as but not limited to interconnected hardware modules, integrated circuits, programmable logic arrays, or other devices. The processors 108-112 and applications 116-124 of the disclosed system 100 may be joined as an integrated network of physically separated components integrally functioning via but not limited to distributed, component/object distributed, or parallel processing through Ethernet, Cloud, or other known protocols as may be known in the art. 

This is a description of a general-purpose computer. Therefore, the additional elements of independent claims 1, 11, and 20, are well-understood, routine, and conventional. Further, taken as combination, the additional elements add nothing more than what is present when the elements are considered individually. There is no indication that the combination provides any effect regarding the functioning of the computer or any improvement to another technology. 
Conclusion of Step 2B Analysis: Therefore, independent claims 1, 11, and 20, are non-statutory under 35 USC § 101 in view of step 2B of the test. 


Dependent Claims: Dependent claims 2-10 and 21 depend on independent claim 1; dependent claims 12-19 and 22 depend on independent claim 11; and dependent claim 23 depends on independent claim 23. The elements in dependent claims 2-10, 12-19, and 21-23, which set forth or describe the abstract idea, are: “the reception processor is configured to receive the request from a third party communicating with the system through a 
Conclusion of Dependent Claims Analysis: Dependent claims 2-10, 12-19, and 21-23, do not correct the deficiencies of independent claims 1, 11, and 20, and they are, thus, rejected on the same basis.

Conclusion of the 35 USC § 101 Analysis: Therefore, claims 1-23 are rejected as directed to an abstract idea without “significantly more” under 35 USC § 101.

Conclusion













Applicant's amendment necessitated the new grounds of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 





































Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIRPI H. KANERVO whose telephone number is 571-272-9818. The examiner can normally be reached on Monday – Friday, 10 am – 6 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander G. Kalinowski can be reached on 571-272-6771. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300


Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VIRPI H KANERVO/Primary Examiner, Art Unit 3619